Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 20, 2022

                                      No. 04-21-00536-CV

               IN THE INTEREST OF B.N.A.T, A.S.A.T., S.G.A.T., Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI02828
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER

       The reporter’s record was due on January 3, 2022. See TEX. R. APP. P. 35.1(c). On
December 30, 2021, court coordinator Denise Garza advised this court that Appellant has neither
requested the reporter’s record nor paid for the recording of the hearing to be transcribed.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s record has been requested and arrangements have been
made to pay the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s
fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS after the clerk’s record is filed, and the court will only
“consider and decide those issues or points [raised in Appellant’s brief] that do not require a
reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a restricted appeal to thirty days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court